

Employment Agreement


This employment agreement (“Agreement”) is entered into at the 17th day of
November, 2007 by and between New Paradigm Productions, Inc., which will change
its name as China Marine Food Group Limited (“Company”), a Nevada corporation
with business address at Dabao Industrial Zone, Shishi City, Fujian Province,
China, and Mr. Shaobin Yang (“Executive”), a PRC citizen.


Based on the principles of equality and through amicable negotiation, both
parties agree to enter into this agreement for the appointment of Executive as a
director and Deputy Chief Executive Officer (“Deputy CEO”) of the Company.


1.
Appointment



The Company hereby appoints the Executive as the Director and Deputy CEO of the
Company.


2.
Remuneration




 
a.
Salary



Annual salary of RMB600,000, payable in equal monthly payments in arrear of each
month.



b.
Bonus



The Company shall pay the Executive an incentive bonus based on the Company’s
PBT. For this purpose, “PBT” refers to the audited combined profit from
operations and before income tax and before dividend distribution, if any
(excluding non-recurring exceptional items and extraordinary items), and before
minority interests, if any, of the Company for the relevant financial year.


The amount of incentive bonus that the Executive shall receive in each financial
year will be determined as follows:


PBT
 
Rate of Incentive Bonus
Where the PBT is between USD 10,684,000 and USD 13,356,000
 
0.25% of the PBT
     
Where the PBT is above USD 13,356,000
 
0.25% of the PBT for the first USD 13,356,000 of PBT; and
0.5% on the amount over USD 13,356,000

 
3.
Responsibilities of the Executive



The Company shall employ the Executive as its Director and Deputy Chief
Executive Officer. The Executive shall perform faithfully and loyally and to the
best of the Executive’s abilities the duties assigned to the Executive hereunder
and shall devote the Executive’s full business time, attention and effort to the
affairs of the Company.


Subject to the powers, authority and responsibilities vested in the Board and
duly constituted committees of the Board, the Executive shall have the
authority, responsibility and duty customarily exercised by a person holding the
position of Director and Deputy CEO. The Executive shall also perform such other
duties (not inconsistent with the positions of Director and Deputy CEO) on
behalf of the Company as may from time to time be authorized by the Board.


 
1

--------------------------------------------------------------------------------

 



4.
Non-competition and Non-solicitation



In consideration of the salary paid to the Executive by the Company, the
Executive agree that during the term of the Employment and for a period of two
(2) years following the termination of the Employment for whatever reason:



 
a.
The Executive will not approach clients, customers or contacts of the Company or
other persons or entities introduced to the Executive in the Executive’s
capacity as a representative of the Company for the purposes of doing business
with such persons or entities which will harm the business relationship between
the Company and such persons and/or entities;




 
b.
unless expressly consented to by the Company, the Executive will not assume
employment with or provide services as a director or otherwise for any
Competitor, or engage, whether as principal, partner, licensor or otherwise, in
any Competitor; and




 
c.
unless expressly consented to by the Company, the Executive will not seek
directly or indirectly, by the offer of alternative employment or other
inducement whatsoever, to solicit the services of any employee of the Company
employed as at or after the date of such termination, or in the year preceding
such termination.



This Clause 4 shall survive the termination of this Agreement for any reason. In
the event the Executive breaches this Clause 4, the Executive acknowledges that
there will be no adequate remedy at law, and the Company shall be entitled to
injunctive relief and/or a decree for specific performance, and such other
relief as may be proper (including monetary damages if appropriate). In any
event, the Company shall have right to seek all remedies permissible under
applicable law.


5.
Responsibilities of the Company




 
a.
The Executive shall have been delegated appropriate authority to carry out its
duties.




 
b.
The Executive shall have the right to participate in the mandatory social
security insurance programs (including but not limit to endowment insurance and
medical insurance)



6.
Term of this Agreement



This Agreement shall have a term from the date hereof until December 31, 2010.
This Agreement is renewable with mutual consent by both parties.



7.
Amendment



This Agreement may not be amended, modified or changed (in whole or in part),
except by a formal, definitive written agreement expressly referring to this
Agreement, which agreement is executed by both of the parties hereto.
 

8.
Termination of the Agreement



  (a)  By the Company. The Company may terminate the Employment for cause, at
any time, without notice or remuneration, if (1) the Executive is convicted or
pleads guilty to a felony or to an act of fraud, misappropriation or
embezzlement, (2) the Executive has been negligent or acted dishonestly to the
detriment of the Company, (3) the Executive has engaged in actions amounting to
misconduct or failed to perform his or her duties hereunder and such failure
continues after the Executive is afforded a reasonable opportunity to cure such
failure, (4) the Executive has died, or (5) the Executive has a disability which
shall mean a physical or mental impairment which, as reasonably determined by
the Board. In addition, the Company may terminate the Employment without cause,
at any time, upon three months written notice, and upon termination without
cause, the Company shall provide compensation of RMB3,000,000 to the Executive.
 
 
2

--------------------------------------------------------------------------------

 


  (b)  By the Executive. By giving a three months’ prior written notice, the
Executive may resign prior to the expiration of the Agreement if such
resignation is approved by the Board or an alternative arrangement with respect
to the Employment is agreed to by the Board. As for termination without cause,
the Executive shall provide remedy of RMB3,000,000 to the Company.


  (c)  Notice of Termination. Any termination of the Executive’s employment
under this Agreement shall be communicated by written notice of termination from
the terminating party to the other party. The notice of termination shall
indicate the specific provision(s) of this Agreement relied upon in effecting
the termination.
 
 
 
Signed by


 


______________________________________
New Paradigm Productions, Inc.
 
 


_________________________________________
Shaobin Yang
 
 
3

--------------------------------------------------------------------------------

 